Citation Nr: 0504452	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for Bell's palsy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

In a May 1991 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for headaches.  The veteran was notified 
of that decision and did not appeal, and the May 1991 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 19.192 (1990).

The veteran again claimed entitlement to service connection 
for headaches, and in a June 2002 rating decision the RO 
determined that new and material evidence had not been 
received to reopen that claim.  In the June 2002 rating 
decision the RO also denied an increased rating for Bell's 
palsy, and service connection for hypertension and diabetes 
mellitus.  The veteran perfected an appeal of the June 2002 
decision, which is now before the Board of Veterans' Appeals 
(Board).

The issue of entitlement to an increased rating for Bell's 
palsy is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The AMC will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled any duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence of record 
indicates that the veteran's hypertension is not related to 
an in-service disease or injury.

3.  The preponderance of the probative evidence of record 
indicates that the veteran's diabetes mellitus is not related 
to an in-service disease or injury or a service-connected 
disability.

4.  The RO denied entitlement to service connection for 
headaches in May 1991.  The veteran was notified of that 
decision and did not appeal.

5.  The evidence received subsequent to the May 1991 decision 
is new, in that it is not cumulative and was not previously 
submitted to agency decisionmakers.  The evidence is not 
material, however, because it is not probative of an 
unestablished fact necessary to substantiate the claim, that 
being whether the current headache disorder is related to 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may a chronic cardiovascular disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  The May 1991 rating decision in which the RO denied 
entitlement to service connection for headaches is final, new 
and material evidence has not been received, and the claim is 
not reopened.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 19.192 (1990); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
left intact, however, the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen filed on 
or after August 29, 2001, VA has a duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining existing evidence that may be found 
to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will also inform the veteran of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claims in March 2002 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need to advise VA of or submit any 
additional relevant evidence.  

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the claim 
for service connection for headaches.  In that situation VA 
is only obligated to obtain existing evidence the veteran has 
identified that may be new and material.  The RO has obtained 
the private treatment records that he identified.

Regarding the claims for service connection for hypertension 
and diabetes, the statute and regulation generally provide 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claims, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claims.  In a claim for 
compensation benefits, the duty to assist includes providing 
a VA medical examination or obtaining a medical opinion if VA 
determines that such an examination or opinion is necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the private treatment records the veteran 
identified, and provided him a VA medical examination in 
March 2002.  The veteran's representative contends that the 
issues of service connection for hypertension and diabetes 
mellitus should be remanded to afford the veteran an 
additional examination, because the examiner in March 2002 
did not review the claims file in conjunction with the 
examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  That development is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to hypertension or 
diabetes mellitus.  Furthermore, the veteran contends that 
the diabetes was caused by the hypertension; he does not 
contend that the disorder was incurred in service.  Service 
connection for hypertension is being denied.  A current 
medical examination could not establish the occurrence of a 
related disease or injury in service.  For these reasons the 
Board finds that a medical examination and/or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  Duenas, 18 Vet. App. at 517.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  They have not alluded to the existence of any other 
evidence that is relevant to the claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Service Connection for Hypertension and Diabetes Mellitus
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and a 
chronic cardiovascular disorder develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in some circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  In order to 
establish secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.


Analysis
Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2004).

The veteran has not presented any contentions as to why he 
believes he is entitled to service connection for 
hypertension.  An August 2001 private medical report shows 
that his medical history was significant for hypertension, 
for which he was taking medication.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  The 
evidence does not show, however, the incurrence of a related 
disease or injury in service, or a nexus between the 
hypertension and any incident of service.  Hickson, 12 Vet. 
App. at 253.

As an initial matter the Board finds that hypertension is not 
shown to have become manifest to a degree of 10 percent or 
more within one year of the veteran's separation from 
service.  The presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 do not, therefore, establish a basis for granting 
service connection for hypertension.

His service medical records indicate that he had an elevated 
blood pressure reading of 150/100 mm. on one occasion in 
December 1974.  The remaining blood pressure readings 
throughout service were within normal limits, including when 
he was examined on separation from service in August 1976.  
During the March 2002 VA examination he reported that the 
hypertension had been diagnosed 15 or 20 years previously, 
which would place the onset in 1982.  None of the available 
medical evidence indicates that the hypertension is in any 
way related to his military service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension.
Diabetes Mellitus

The veteran contends that his diabetes mellitus was caused by 
hypertension.  The August 2001 medical report also reflects a 
medical history of diabetes mellitus, for which the veteran 
was taking medication.  His claim is, therefore, supported by 
a current medical diagnosis of disability.  The evidence does 
not show, however, the incurrence of a related disease or 
injury in service, a nexus between the diabetes mellitus and 
any incident of service, or a nexus between the diabetes 
mellitus and any service-connected disability.  Hickson, 12 
Vet. App. at 253; Wallin, 11 Vet. App. at 512.

The service medical records are negative for any complaints 
or clinical findings attributed to diabetes, and the veteran 
does not claim otherwise.  The August 2001 private medical 
report indicates that he had had diabetes for 10 years, which 
would place the onset in 1991.  During the March 2002 VA 
examination he reported having had diabetes for 15 years, 
placing the onset in 1987.  Based on either onset, he 
developed diabetes many years after his separation from 
service.  

The veteran contends that the diabetes was caused by 
hypertension.  Service connection for hypertension has been 
denied, and his only service-connected disability is Bell's 
palsy.  None of the medical evidence indicates that the 
diabetes is related to Bell's palsy, nor does he so claim.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for diabetes mellitus.
New and Material Evidence Regarding Headaches
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 19.192 (1990).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Analysis

The service medical records disclose that the veteran's 
complaint of a severe headache in September 1975 was assessed 
as a probable tension headache, less likely to be migraine.  
He again complained of headaches in November 1975, and 
reported that the headaches had begun earlier that year for 
no apparent reason.  His complaints were then attributed to 
tension headaches with questionable muscle involvement or 
questionable vascular headaches.  The service medical records 
are otherwise silent for any complaints or clinical findings 
attributed to a headache disorder.  The veteran denied having 
frequent or severe headaches when examined on separation from 
service in August 1976.

He initially claimed entitlement to compensation benefits in 
June 1990.  Private treatment records developed in 
conjunction with that claim show that he was treated for 
severe headaches from March to November 1989.  In March 1989 
he stated that he had been having the headaches for four 
months.  The headaches were then diagnosed as migraines.

Based on the evidence shown above, in the May 1991 rating 
decision the RO denied service connection for headaches.  The 
RO found that no chronic headache disorder was shown in 
service, in that the headaches in service were acute and 
transitory.

The evidence received subsequent to the May 1991 decision 
includes a November 2001 private medical report showing that 
the veteran complained of a daily, throbbing headache.  He 
reported having suffered from migraines years previously, but 
stated that the current headaches were unlike the previous 
ones.  The treating physician assessed the headaches as 
migraine.

During the March 2002 VA examination the veteran reported 
having had migraine headaches off and on for the previous 
30 years.  The examination resulted in a diagnosis of 
migraine headaches, but the examiner did not provide an 
opinion regarding any nexus to service.

The medical evidence showing that the veteran currently 
suffers from migraine headaches is cumulative of the evidence 
considered in the May 1991 decision, which also showed that 
he had migraine headaches.  None of the evidence submitted 
subsequent to the May 1991 decision indicates that the 
currently diagnosed headache disorder is related to the 
headaches that the veteran had in service.  For these reasons 
the medical evidence is not new, and the Board need not 
consider whether it is material.  See Vargas Gonzalez v. 
West, 12 Vet. App. 321, 327 (1999) (if the Board finds that 
newly presented evidence is cumulative of evidence previously 
considered, the Board's analysis should end there).  

The veteran's report of having had headaches off and on for 
the previous 30 years is new; in his June 1990 claim he did 
not report any history regarding his headaches.  The evidence 
is not material, however, because it is not probative of 
whether the headaches that the veteran had in service, or 
following his separation from service, are related to the 
currently diagnosed headache disorder.  For that reason his 
statement does not raise the reasonable possibility of 
substantiating the claim for service connection for 
headaches.  

There is no medical evidence of the veteran suffering from 
chronic headaches prior to March 1989, and he then reported 
that the headaches began four months previously.  The most 
contemporaneous records show, therefore, that the onset of 
migraine headaches occurred in December 1988, more than 
12 years after he was separated from service.  His statement 
is not probative of a relationship between the headaches that 
he had in service and the headaches that were diagnosed in 
March 1989 because he is not competent to provide such 
evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(a veteran who has been diagnosed with a chronic condition 
must still provide medical evidence of a nexus between the 
current diagnosis and the "putative continuous 
symptomatology").  Furthermore, he stated in March 2002 that 
he had headaches "off and on" for the previous 30 years; 
having intermittent headaches is not indicative of a chronic 
headache disorder that relates back to service.  

In summary, although some of the evidence received subsequent 
to the May 1991 decision is new, the evidence is not material 
because it does not present the reasonable possibility of 
substantiating the claim.  The Board finds, therefore, that 
evidence that is both new and material has not been received, 
and the claim of entitlement to service connection for 
headaches is not reopened.  


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for diabetes 
mellitus is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for headaches is not 
reopened.


REMAND

As previously stated, the VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  In Quartuccio, 16 Vet. App. at 187, the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  Although the RO informed the 
veteran of the evidence needed to substantiate a claim for 
service connection in the March 2002 notice, the RO has not 
informed him of the evidence needed to substantiate a claim 
for an increased rating for Bell's palsy.  The Board finds, 
therefore, that remand of that issue is required.

In addition, the veteran's representative has asserted that 
the March 2002 VA examination is not adequate for rating 
purposes because the examiner did not have access to the 
veteran's claims file.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994) (the duty to assist includes providing a thorough and 
contemporaneous medical examination that includes a review of 
prior examinations and treatment).  The Board finds that the 
history of the attacks of Bell's palsy is relevant for the 
examiner to determine the current severity of the disability.  
For that reason the veteran should be provided a VA medical 
examination that includes review of the evidence in his 
claims file.

Accordingly, this issue is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for Bell's palsy 
since February 2001.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA medical examination in order 
to determine the current severity of the 
manifestations of Bell's palsy.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  

The examiner should examine the residuals 
of Bell's palsy and, based on review of 
the evidence of record, the results of 
the examination, and sound medical 
principles, provide an opinion on whether 
the Bell's palsy has affected the fifth 
or seventh cranial nerves.  The examiner 
should also provide an opinion on whether 
any paralysis of the fifth or seventh 
cranial nerve is incomplete and moderate, 
incomplete and severe, or complete, 
dependent upon the relative loss of 
sensory or motor loss.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


